Citation Nr: 1540508	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to October 27, 2011 for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia which in part granted service connection for tinnitus effective October 27, 2011.  The Veteran now lives within the jurisdiction of the VA RO in Boise, Idaho.

In July 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  An April 1997 RO rating decision severed service connection for tinnitus; the Veteran appealed and a November 1998 Board decision upheld the severance of service connection.  The Veteran did not appeal the Board decision and it became final.  

2.  On October 27, 2011 the Veteran's claim to reopen his claim for service connection for tinnitus was received by VA; service connection for tinnitus was granted effective that date.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 27, 2011, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400, 20.1104 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim to reopen his claim for service connection for tinnitus in February 2013 which was prior to the rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The issue on appeal involves the effective date assigned upon awarding service connection.  In cases where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service-connection claim has been more than substantiated, it has been proven and the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006). 

VA has also fulfilled its duty to assist the Veteran. VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, written statements, and evidence. All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696   (2009).

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, based on an original claim, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

The procedural history of the Veteran's claim for service connection is slightly complicated.  A September 1996 rating decision granted service connection for tinnitus.  

At the time of the September 1996 rating decision, the Veteran's service medical records were not available, and, as the Veteran had served in combat, the RO considered the provisions of 38 U.S.C.A. § 1154(b), and resolved reasonable doubt in his favor and granted service connection for tinnitus.  Subsequently, his service treatment records were obtained and did not support a grant of service connection.  In a November 1996 rating decision the RO initiated action to sever service connection for tinnitus.  An April 1997 rating decision severed service connection effective July 1997; the Veteran timely appealed and a November 1998 Board decision upheld the severance of service connection.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court).  Accordingly, the November 1998 Board decision is final.  38 C.F.R. § 20.1100.  

On October 27, 2011, the Veteran filed a claim to reopen his claim for service connection for tinnitus.  After additional development, including a Compensation and Pension examination, service connection was granted at a 10 percent disability rating effective October 27, 2011, the date of claim.  

The Veteran has appealed the assigned effective date of service connection of October 27, 2011.  He claims that he warrants an effective date back to 1996.  

The law is dispositive in the present case.  The date of claim for the claim to reopen the claim for service connection for tinnitus is October 27, 2011, which is also the effective date assigned for service connection based on the RO reopening the claim.  This is the correct effective date for the grant of service connection.  See, 38 C.F.R. § 3.400(b)(2)(i).  

To the extent that the Veteran asserts an effective date of service connection in 1996 is warranted, the prior April 1997 RO rating decision severing service connection was proper and was subsumed by the November 1998 Board decision which upheld the severance.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  The November 1998 Board decision was not appealed and is final.  38 C.F.R. § 20.1100.  Barring an allegation of clear and unmistakable error in that Board decision, which has not been made, no effective date can be assigned prior to November 1998 Board decision.  Accordingly, entitlement to an effective date prior to October 27, 2011 for a grant of service connection for tinnitus is not warranted and the appeal is denied.  


ORDER

An effective date prior to October 27, 2011 for a grant of service connection for tinnitus is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


